

116 HR 8239 IH: Forensic Science Research and Standards Act of 2020
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8239IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Ms. Johnson of Texas (for herself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate the development and distribution of forensic science standards by establishing in the National Institute of Standards and Technology the Organization of Scientific Area Committees for Forensic Science, and for other purposes.1.Short titleThis Act may be cited as the Forensic Science Research and Standards Act of 2020.2.FindingsCongress makes the following findings:(1)In 2009, the National Research Council published a report entitled Strengthening Forensic Science in the United States: A Path Forward, which provided a roadmap for the future of forensics research.(2)The Federal Government, forensic science community, the research community, and the legal community have taken steps to move the field of forensic science forward since the release of this report.(3)There are still scientific advances to be made to bring further rigor to the forensic analyses used in courts across the United States.3.DefinitionsIn this Act:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Science, Space, and Technology of the House of Representatives.(2)BoardThe term Board means the Forensic Science Standards Board established under section 5(b)(1).(3)Forensic scienceThe term forensic science refers to the application of scientific or technical practices to the recognition, collection, analysis, and interpretation of evidence to establish opinions, facts, and findings that can be used for criminal and civil law or regulatory purposes.(4)Forensic science communityThe term forensic science community means forensic science practitioners, agencies, and service providers, forensic medicolegal death investigators, medical examiners or coroners, agencies, and service providers, various scientists, and forensic organizational members with applied scientific and technical knowledge of and proximity to the area of forensic science.(5)Forensic science practitionerThe term forensic science practitioner means an individual who—(A)applies scientific or technical practices to the recognition, collection, analysis, or interpretation of evidence for criminal and civil law or regulatory purposes; and(B)issues test results, provides reports, or provides interpretations, conclusions, or opinions through testimony with respect to such evidence.(6)OrganizationThe term Organization means the Organization of Scientific Area Committees for Forensic Science established under section 5(a)(1).(7)Nongovernmental standards development organizationsThe term nongovernmental standards development organization means a standards developing organization as defined in section 2(e) of Office of Management and Budget Circular A–119 (relating to Federal participation in the development and use of voluntary consensus standards in conformity assessment activities), or any successor document.(8)SecretaryThe term Secretary means the Secretary of Commerce.4.National forensic science research coordination and strategy(a)Interagency working group on forensic science(1)EstablishmentThe Director of the Office of Science and Technology Policy shall establish an interagency working group (referred to in this section as the Working Group) for the purpose of coordinating Federal investments relating to, and developing a research strategy for, forensic science.(2)Membership(A)CompositionThe Working Group shall be composed of members as follows:(i)One or more members selected by the Director of the National Science Foundation as the Director of the National Science Foundation considers appropriate.(ii)One or more members selected by the Director of the National Institute of Standards and Technology as the Director of the National Institute of Standards and Technology considers appropriate.(iii)One or more members selected by the Attorney General as the Attorney General considers appropriate, which shall include a representative with expertise in conducting scientific research.(iv)One or more members selected by the Director of the Office of Science and Technology Policy as the Director considers appropriate.(v)Such additional members from such other Federal agencies responsible for conducting forensic science research or that have expertise in conducting and funding scientific research as the Director of the Office of Science and Technology Policy considers appropriate.(B)RequirementEach member of the Working Group appointed under subparagraph (A) shall be an employee of the Federal Government.(3)Chairperson and vice chairperson(A)In generalThe Working Group shall select a Chairperson and Vice Chairperson from among the members of the Working Group.(B)TermThe terms of the Chairperson and the Vice Chairperson of the Working Group shall each be for periods of 2 years.(C)Rotating basisAfter the initial terms of the Chairperson and Vice Chairperson of the Working Group, such positions shall be filled on a rotating basis from the members of the Working group for successive 2-year terms.(4)Research strategy(A)In generalNot later than 1 year after the date of the enactment of this Act and not less frequently than once every 2 years thereafter until the termination of the Working Group, the Working Group shall publish a research strategy for the Federal Government on forensic science.(B)ContentsThe strategy required by subparagraph (A) shall include the following:(i)Specification of priority areas, including specific milestones and objectives as appropriate, for the short-term and long-term research necessary—(I)to enhance the validity and reliability of forensic science disciplines, including emerging disciplines; and(II)to provide the scientific basis for the development and updating of forensic science standards pursuant to section 5.(ii)A description of the role of each relevant Federal agency in supporting the specific areas of research identified under clause (i).(iii)A description of common metrics and other evaluation criteria that will be used to assess progress toward achieving the priorities, milestones, and objectives identified under clause (i), consistent with the mission of each Federal agency specified under clause (ii).(iv)Recommendations, if any, for policies to support the implementation of the research strategy, including opportunities for new or expanded interagency collaborations.(v)A description of the options, if any, for a Federal Government role in helping to ensure the viability of a nongovernmental standards development organization for the promulgation of forensic science standards developed under section 5.(vi)A description of changes or progress since the publication of the previous research strategy.(5)Consultation requiredIn developing the research strategy under paragraph (4), the Working Group shall consult with stakeholders, including forensic science practitioners, forensic science working groups within the Office of Justice Programs of the Department of Justice, the Organization of Scientific Area Committees (OSAC) for Forensic Science of the National Institute of Standards and Technology, statisticians, criminal justice stakeholders, and research scientists to ensure that the strategy takes into account practical applications and implementation of the research.(6)TerminationThe Working Group established under paragraph (1) shall terminate on the date that is 10 years after the date on which such working group is established.(b)ImplementationThe Director of the National Science Foundation, the Director of the National Institute of Standards and Technology, and the Attorney General, shall continue to advance the foundation and practice of forensic science in the United States by—(1)conducting or supporting research in forensic science, consistent with the Federal research strategy developed under subsection (a)(3);(2)building relationships between members of the forensic science community and researchers at universities;(3)encouraging and promoting the education and training of a diverse group of people to be leaders in the interdisciplinary field of forensic science; and(4)broadly disseminating the results of the research conducted or supported under paragraph (1).5.Facilitating development and distribution of forensic science standards(a)Organization of Scientific Area Committees for Forensic Science(1)EstablishmentThe Secretary, acting through the Director of the National Institute of Standards and Technology (referred to in this section as the Director), shall establish within the National Institute of Standards and Technology an organization to facilitate the development of forensic science standards.(2)DesignationThe organization established under paragraph (1) shall be known as the Organization of Scientific Area Committees for Forensic Science.(3)CompositionThe Organization shall be composed of the following:(A)The Forensic Science and Standards Board established under subsection (b).(B)Each scientific area committee established under subsection (c).(4)Duties of the OrganizationThe duties of the Organization are as follows:(A)Facilitate the development and distribution of scientifically sound, consensus-based documentary standards and guidelines for forensic science, including through formal collaboration with nongovernmental standards development organizations.(B)Establish a registry of scientifically sound forensic science standards and guidelines approved and endorsed by the Organization.(C)Establish a process for regularly re-evaluating existing standards and guidelines published for placement on the registry established under subparagraph (B).(D)Promote the adoption by the forensic science community of the standards and guidelines described in subparagraph (A) and included in the registry established under subparagraph (B).(b)Forensic Science Standards Board(1)EstablishmentThe Secretary, acting through the Director, shall establish within the Organization a board to oversee the operations of the Organization and its committees.(2)DesignationThe board established under paragraph (1) shall be known as the Forensic Science Standards Board.(3)CompositionThe Board shall be composed of the following:(A)Members selected by the Secretary to serve on the Board from each of the following:(i)Members of the forensic science community.(ii)Scientists and engineers with relevant expertise at institutions of higher education and other nonprofit research organizations.(iii)Statisticians.(iv)A representative of each of the task groups established under subsection (d), as the Secretary considers appropriate.(v)Such other communities or sectors as the Secretary considers appropriate.(B)The chairpersons of the scientific area committees established under subsection (c).(4)DutiesThe duties of the Board are as follows:(A)Oversee all operations of the Organization, including the committees of the Organization.(B)Establish governance rules and policies for the Organization.(C)Facilitate communication within the Organization and between the Organization, the criminal justice community, and the forensic science community.(D)Oversee the reviewing and approving process of standards to be added to the registry established under subsection (a)(4)(B).(5)Authority to approve standards for listing in registry of forensic science standards and guidelinesThe Board may approve standards for listing on the registry established under subsection (a)(4)(B).(c)Scientific area committees(1)EstablishmentThe Secretary, acting through the Director, shall establish one or more scientific area committees to carry out the work of the Organization.(2)Membership(A)CompositionEach scientific area committee established under paragraph (1) shall be composed of the following:(i)The chairperson of the scientific area committee.(ii)The vice chairperson of the scientific area committee.(iii)The chairperson of each subcommittee established under paragraph (3) for each scientific area committee under paragraph (1).(B)Chairperson and vice chairperson(i)In generalFor each scientific area committee established under paragraph (1), the Secretary shall appoint a chairperson and a vice chairperson for the scientific area committee from among individuals with expertise in the subject area of the scientific area committee.(ii)ServiceEach chairperson and vice chairperson appointed under clause (i) shall serve as a chairperson or vice chairperson at the pleasure of the Secretary.(3)Subcommittees(A)EstablishmentThe Secretary may establish such subcommittees in a scientific area committee established under paragraph (1) as the Secretary considers appropriate to assist in the work of the scientific area committee.(B)MembershipEach subcommittee established under subparagraph (A) shall be composed of such members selected by the Secretary from among the following:(i)Forensic science practitioners.(ii)Scientists and engineers at institutions of higher education and other nonprofit research organizations.(iii)Statisticians.(iv)Representatives of the legal community.(v)Such others as the Secretary considers appropriate for purposes of this section.(4)DutiesThe duties of a scientific area committee established under paragraph (1) shall be as follows:(A)Coordinate the operation and activities of specific forensic science discipline subcommittees in order to encourage communication across all subject- and discipline-specific subcommittees.(B)Provide the public with the opportunity to engage the forensic science community in matters relating to priorities, standards, and guidelines.(C)Address topics of high importance to the forensic community, such as matters relating to the following:(i)Biology.(ii)Chemistry, including—(I)matters relating to seized drugs and toxicology; and(II)matters relating to trace evidence.(iii)Scene examination.(iv)Medicine.(v)Digital and multimedia.(vi)Physics and pattern interpretation.(vii)Computational forensic algorithms.(D)Further the development of standards under subsection (e)(1) and other guidelines.(d)Resource task groups(1)EstablishmentThe Secretary, acting through the Board, shall establish legal, human factors, quality, and statistics task groups to support and assist the Organization with matters relating to questions of law, human factors, ethical and social implications of technology, workflow processes, quality assurance, and statistics.(2)MembershipThe Secretary, acting through the Board, shall ensure that each task group established under paragraph (1) is composed of voting members of the subcommittees established under subsection (c)(3) who have relevant expertise.(3)ChairpersonsThe Secretary, acting through the Board, shall appoint a chairperson of each task group established under paragraph (1).(e)Forensic science standards development process(1)Standards development processThe Secretary, acting through the Organization, shall implement a process to facilitate the development of scientifically sound, consensus-based forensic standards and guidelines, consistent with the duties described for each entity established under this section.(2)Technical review(A)Process requiredThe Secretary shall establish a process for technical peer review to provide feedback on a draft of a standard or guideline to a relevant subcommittee of a scientific area committee before such standard or guideline is submitted to a nongovernmental standards development organization or submitted for inclusion in a registry of forensic standards or guidelines.(B)ParticipantsThe process established under subparagraph (A)—(i)may include members of the Organization; and(ii)shall include additional volunteer experts from the forensic science community and the academic research community.(3)Public comment(A)In generalThe Secretary shall provide for public comment on draft standards prior to inclusion in the registry of forensic science standards and guidelines established under subsection (a)(4)(B).(B)Comments from research task groupsThe Secretary shall ensure that—(i)each resource task group established under subsection (d) may submit, as a group, comments on draft standards described in subparagraph (A); and(ii)any comments submitted under clause (i), and any adjudication of such comments by the Organization, are made available to the public.(4)Submission to standards developing organizationThe Secretary shall ensure that standards proposed by the Organization and approved for the registry of forensic science standards and guidelines established under subsection (a)(4)(B) are submitted to a nongovernmental standards development organization for review and formal adoption as standards.(5)GrantsThe Secretary, acting through the Director, shall award grants through a competitive process—(A)to support activities under paragraph (3); and(B)to ensure that the standards approved for inclusion in the registry of forensic science standards and guidelines required by subsection (a)(4)(B) are submitted to a nongovernmental standards development organization.(f)Forensic standards for authenticating digital evidence(1)Furthering development of standards(A)In generalThe subcommittee addressing digital and multimedia, or any successor thereto, shall develop standards for validating or assessing the authenticity of digital content, including content created by technologies that synthesize or manipulate digital content such as deepfakes.(B)CollaborationIn carrying out subparagraph (A), the subcommittee described in such subparagraph shall collaborate with the forensic science community and experts who study advanced techniques for digital content manipulation, including those in academia and government entities such as the Defense Advanced Research Projects Agency (DARPA).(2)Resource developmentThe Organization shall develop and compile resources and materials for use by the forensic science community in developing standards to authenticate digital materials.(3)Congressional briefingNot later than 1 year after the date of the enactment of this Act, the Secretary, acting through the Director, shall provide the appropriate committees of Congress a briefing on the status of efforts undertaken pursuant to this subsection.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $6,000,000 for each of fiscal years 2021 through 2026, of which $1,000,000 shall be available in each of fiscal years 2021 through 2026 to carry out subsection (e)(4).6.Foundational researchThe Director of the National Institute of Standards and Technology shall conduct foundational studies to—(1)identify and document the technical merit and validity of select forensic science methods, practices, and disciplines, including their capabilities, limitations, and knowledge gaps; and(2)identify opportunities for advancements in forensic methods, practices, and disciplines through additional research and improvements to practice.